Case 1:20-cv-21626-JEM Document 16 Entered on FLSD Docket 06/08/2020 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI-DADE DIVISION

                                        CASE NO: 1:20-cv-21626-XXXX

  World Media Alliance Label, Inc., a
  Florida corporation, General Music Company Label, Inc.
  d/b/a GMC Label, a Florida corporation,

                          Plaintiffs,

         vs.

  OOO “Izdatelstvo Jam”, Jam Group, Mediatecha Jam
  a/k/a Madiateka Jam, Andrey Cherkasov, an individual,
  YouTube, Inc., a Delaware corporation, YouTube, LLC, a
  Delaware limited liability company,

                    Defendants.
  __________________________________________/

                            NOTICE OF FILING ALIAS SUMMONSES

         Plaintiffs, World Media Alliance Label, Inc., a Florida corporation (“WMA”), General

  Music Company Label, Inc. d/b/a GMC Label, a Florida corporation (“GMC”), through their

  undersigned counsel, hereby files the enclosed Alias Summons to YouTube, Inc., and Alias

  Summons to YouTube, LLC.


  Dated: 06/08/2020
                                                    THE LAW OFFICES OF MILA LOPATA, P.A.
                                                    Attorneys for Plaintiffs
                                                    400 Sunny Isles Blvd, CU-1
                                                    Sunny Isles Beach, Florida, 33160
                                                    Telephone:     (786) 999-6494
                                                    mila@milalaw.com

                                                    By: __/s/Lyudmila Lopata___________
                                                       LYUDMILA LOPATA, ESQ.
                                                       Florida Bar No: 056231


                                                   Page 1 of 1
         400 Sunny Isles, CU1| Sunny Isles Beach, FL 33160|786-999-6494 |www.milalaw.com| mila@milalaw.com
